


Exhibit 10.2












Second Amendment
To
Credit Agreement
Dated as of May 22, 2015
Among
Viper Energy Partners LP,
As Borrower,
The Guarantors,
Wells Fargo Bank, National Association,
As Administrative Agent,
And
The Lenders Party Hereto
Sole Book runner And Sole Lead Arranger
Wells Fargo Securities, LLC




--------------------------------------------------------------------------------








SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) dated as of
May 22, 2015, is among: VIPER ENERGY PARTNERS LP., a Delaware limited
partnership (the “Borrower”); each of the undersigned guarantors (collectively,
the “Guarantors”); each of the lenders party to the Credit Agreement referred to
below (collectively, the “Lenders”); and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells”), as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).
R E C I T A L S
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of July 8, 2014, as amended by that certain
First Amendment dated as of August 15, 2014 (as further amended, modified or
supplemented, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.
B.    The Borrower has requested, and all of the Lenders have agreed, to amend
certain provisions of the Credit Agreement as set forth herein.
C.    Now, therefore, to induce the Administrative Agent and the Lenders to
enter into this Second Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.Defined Terms.
. Each capitalized term used herein but not otherwise defined herein has the
meaning given such term in the Credit Agreement, as amended by this Second
Amendment. Unless otherwise indicated, all section references in this Second
Amendment refer to sections of the Credit Agreement.
Section 2.Amendments to Credit Agreement.


2.1.Amendments to Section 1.02. Section 1.02 is hereby amended by replacing the
definition of “Agreement” with the following:
“‘Agreement’ means this Credit Agreement, as amended by the First Amendment
dated as of August 15, 2014 and that certain Second Amendment dated as of May
22, 2015, as the same may be further amended, modified or supplemented from time
to time.”


2.2.Amendment to Section 2.07(b). Section 2.07(b) is hereby amended by replacing
the terms “April 1st” and “October 1st” with the terms “May 1st” and “November
1st”, respectively.


2.3.Amendment to Section 2.07(c)(ii)(A). Section 2.07(c)(ii)(A) is hereby
amended by replacing the terms “March 15th” and “September 15th” with the terms
“April 15th” and “October 15th”, respectively.


2.4.Amendment to Section 2.07(d)(i). Section 2.07(d)(i) is hereby amended by
replacing the terms “April 1st” and “October 1st” with the terms “May 1st” and
“November 1st”, respectively.






--------------------------------------------------------------------------------




2.5.Amendment to Section 8.01(c). Section 8.01(c) is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“(c)    Certificate of Financial Officer -- Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 9.01, (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 7.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (iv) setting forth the value (as such term is
defined in Section 12.18(c)) of all margin stock held by the Loan Parties and
the percentage of the value of all assets of the Loan Parties directly or
indirectly securing the Loans and other extensions of credit provided for under
this Agreement that such margin stock represents.”


2.6.Amendment to Section 8.12(a). Section 8.12(a) is hereby amended by replacing
the terms “March 1st” and “September 1st” with the terms “March 31st” and
“September 30th”, respectively.


2.7.Amendment to Section 12.18(c). Section 12.18(c) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(c)    At any time during which the Borrower directly or indirectly through the
other Loan Parties holds margin stock with an aggregate value equal to or
greater than 20% of the value of all assets of the Loan Parties directly or
indirectly securing the Loans and other extensions of credit provided for under
this Agreement, the Borrower shall, prior to each purchase by it or any other
Loan Party of margin stock thereafter, deliver to the Administrative Agent an
officer’s certificate certifying as to the value of all margin stock and the
value of all other assets of the Loan Parties. The Borrower covenants and agrees
that it will not, and will not permit any other Loan Party to, purchase margin
stock if, after giving effect to such purchase, the value of all margin stock
held by the Loan Parties would be equal to or greater than 25% of the value of
all assets of the Loan Parties directly or indirectly securing the Loans and
other extensions of credit provided for under this Agreement. For purposes of
this Section 12.18(c) and Section 6.02(e) and Section 8.01(c) above, “value”
means value determined by a reasonable method within the meaning of clause
(2)(i) of the definition of the term “indirectly secured” in Regulation U.”


2.8.Amendment to Exhibit D. Exhibit D is hereby amended by deleting such Exhibit
in its entirety and replacing it with Exhibit D attached hereto.


Section 3.Borrowing Base. From and after the Second Amendment Effective Date
until the next redetermination, the Borrowing Base shall be $175,000,000.
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 2.07(e), Section 2.07(f),
Section 8.13(c), Section 9.05(m)(ii), or Section 9.12(d). Each of the Borrower,
on the one hand, and the Administrative Agent and the Lenders, on the other
hand, agree that the redetermination of the Borrowing Base pursuant to this
Section 3 shall constitute a Scheduled Redetermination. This Section 3
constitutes the New Borrowing Base Notice in accordance with Section 2.07(d) of
the Credit Agreement.






--------------------------------------------------------------------------------




Section 4.Assignments and Reallocations. The Lenders have agreed among
themselves, in consultation with the Borrower, to reallocate their respective
Maximum Credit Amounts. The Administrative Agent and the Borrower hereby consent
to such reallocations and assignments of the Maximum Credit Amounts. On the
Second Amendment Effective Date and after giving effect to such reallocations,
the Maximum Credit Amount of each Lender shall be as set forth on Annex I of
this Second Amendment, which Annex I supersedes and replaces the Annex I to the
Credit Agreement. With respect to such reallocation, the Lenders shall be deemed
to have acquired the Maximum Credit Amount allocated to them from each of the
other Lenders pursuant to the terms of the Assignment and Assumption Agreement
attached as Exhibit F to the Credit Agreement as if the Lenders had executed an
Assignment and Assumption Agreement with respect to such allocation.


Section 5.Conditions Precedent. This Second Amendment shall become effective on
the date (such date, the “Second Amendment Effective Date”), when each of the
following conditions is satisfied (or waived in accordance with Section 12.02):


5.1.The Administrative Agent shall have received from all of the Lenders, the
Guarantors and the Borrower, counterparts (in such number as may be requested by
the Administrative Agent) of this Second Amendment signed on behalf of such
Person.


5.2.The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof, including, to the
extent invoiced, reimbursement or payment of all documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.


5.3.The Administrative Agent shall have received an executed Note for each
Lender that requests one for the amount of such Lender’s Maximum Credit Amount
set forth on Annex I.


5.4.No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Second Amendment.


The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 5 or the waiver of such conditions as
permitted in Section 12.02. Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.
Section 6.Miscellaneous.


6.1.Confirmation. The provisions of the Credit Agreement, as amended by this
Second Amendment, shall remain in full force and effect following the
effectiveness of this Second Amendment.


6.2.Ratification and Affirmation; Representations and Warranties. Each of the
Guarantors and the Borrower hereby (a) ratifies and affirms its obligations
under, and acknowledges its continued liability under, each Loan Document to
which it is a party and agrees that each Loan Document to which it is a party
remains in full force and effect as expressly amended hereby and (b) represents
and warrants to the Lenders that as of the date hereof, after giving effect to
the terms of this Second Amendment:


i.all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct, except to the extent any such
representations and




--------------------------------------------------------------------------------




warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date,


ii.no Default or Event of Default has occurred and is continuing, and


iii.no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.


6.3.Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.


6.4.NO ORAL AGREEMENT. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


6.5.GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.


6.6.Payment of Expenses. In accordance with Section 12.03, the Borrower agrees
to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket expenses incurred in connection with this Second Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees, charges
and disbursements of counsel to the Administrative Agent.


6.7.Severability. Any provision of this Second Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


6.8.Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


6.9.Loan Document. This Second Amendment is a Loan Document.


[SIGNATURES BEGIN NEXT PAGE]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.


 
 
VIPER ENERGY PARTNERS LP, as Borrower
 
 
By:Viper Energy Partners GP LLC, its general partner
 
 
 
 
 
 
 
 
By:  /s/ Teresa L. Dick
 
 
Name:Teresa L. Dick
 
 
Title:Chief Financial Officer
 
 
 
 
 
 



 
 
VIPER ENERGY PARTNERS LLC,
as a Guarantor
 
 
 
 
 
 
 
 
By:  /s/ Teresa L. Dick
 
 
Name:Teresa L. Dick
 
 
Title:Chief Financial Officer







--------------------------------------------------------------------------------






 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender
 
By: /s/ Patrick J. Fults
 
Name:Patrick J. Fults
 
Title:Vice President









--------------------------------------------------------------------------------




 
COMPASS BANK, as a Lender
 
By: /s/ Kathleen J. Bowen
 
Name: Kathleen J. Bowen
 
Title: Managing Director











--------------------------------------------------------------------------------




 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender
 
By: /s/ Trudy Nelson
 
Name: Trudy Nelson
 
Title: Authorized Signatory
 
 
 
By: /s/ William M. Reid
 
Name: William M. Reid
 
Title: Authorized Signatory







--------------------------------------------------------------------------------








 
COMERICA BANK, as a Lender
 
By: /s/ Brandon M. White
 
Name: Brandon M. White
 
Title: Vice President











--------------------------------------------------------------------------------






 
PNC BANK NATIONAL ASSOCIATION, as a Lender
 
By: /s/ Sandra Aultman
 
Name: Sandra Aultman
 
Title: Managing Director













--------------------------------------------------------------------------------






EXHIBIT D
FORM OF
COMPLIANCE CERTIFICATE
[_____________], 201[_]
The undersigned hereby certifies that he/she is the [ ] of Viper Energy Partners
GP LLC, a Delaware limited liability company, which is the sole general partner
of Viper Energy Partners LP, a Delaware limited partnership (the “Borrower”),
and that as such he/she is authorized to execute this certificate on behalf of
the Borrower. With reference to the Credit Agreement dated as of July 8, 2014
(together with all amendments, restatements, supplements or other modifications
thereto being the “Agreement”) the Borrower, Wells Fargo Bank, National
Association, as Administrative Agent, and the other agents and lenders (the
“Lenders”) which are or become a party thereto, the undersigned represents and
warrants as follows (each capitalized term used herein having the same meaning
given to it in the Agreement unless otherwise specified):
(a)The representations and warranties of the Borrower contained in Article VII
of the Agreement and in the other Loan Documents and otherwise made in writing
by or on behalf of the Borrower pursuant to the Agreement and the other Loan
Documents were true and correct when made, and are repeated at and as of the
time of delivery hereof and are true and correct in all material respects at and
as of the time of delivery hereof, except to the extent such representations and
warranties are expressly limited to an earlier date or the Majority Lenders have
expressly consented in writing to the contrary.


(b)The Borrower has performed and complied with all agreements and conditions
contained in the Agreement and in the other Loan Documents required to be
performed or complied with by it prior to or at the time of delivery hereof [or
specify default and describe].


(c)Since [date of last audited financials], no change has occurred in the
condition, financial or otherwise, of the Borrower or any Restricted Subsidiary
which could reasonably be expected to have a Material Adverse Effect [or specify
event].


(d)There exists no Default or Event of Default [or specify Default and
describe].


(e)[Omit from the Compliance Certificate delivered on the Effective Date:]
Attached hereto are the detailed computations necessary to determine whether the
Borrower is in compliance with Section 9.01 as of the end of the [fiscal
quarter][fiscal year] ending [ ].


(f)The value (as such term is defined in Section 12.18(c)) of all margin stock
held by the Loan Parties as of the date set forth above is $[________] and the
percentage of the value of all assets of the Loan Parties directly or indirectly
securing the Loans and other extensions of credit provided for under this
Agreement that such margin stock represents is [__]%.




--------------------------------------------------------------------------------










EXECUTED AND DELIVERED as of the date first written above.
    


VIPER ENERGY PARTNERS LP


 
By: Viper Energy Partners GP LLC, its general partner
 
By: ____________________________
 
Name:
 
Title:









--------------------------------------------------------------------------------




ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS
Name of Lender
Applicable Percentage
Maximum Credit Amount
Wells Fargo Bank, National Association
28.57142857%
$57,142,857.16
Compass Bank
17.85714286%
$35,714,285.71
Canadian Imperial Bank of Commerce, New York Branch
17.85714286%
$35,714,285.71
Comerica Bank
17.85714286%
$35,714,285.71
PNC Bank, National Association
17.85714286%
$35,714,285.71
Aggregate Maximum Credit Amount
100.00000000%
$200,000,000.00







